DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: numerous recitations of “no may”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,11,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9,11,19 recite “extent of operation of the accelerator pedal per hour” which has no ordinary or customary meaning and is not a term of art.  The metes and bounds of the claim cannot be determined and are therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,7,13,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al US 2006/0021809.
In Re 1,2,7,13 Xu teaches
1. A system for controlling (title abstract) power consumption of a high voltage battery (fig 2 110 para 53), the system comprising: 
a driver's requested torque determiner configured to determine a driver's intention to accelerate a vehicle and to calculate a driver's requested torque (P*eng=commanded (i.e., request, desired, demanded, etc. by a user, paras 36,96 and or T*eng and or especially T*dr=driver demanded torque at motor shaft para 75); 
an available power amount calculator configured to calculate an available power amount (Pbat paras 57,113 see equation) of a difference between an existing power consumption amount of electronic components (construed as Pgen para 41) configured to use the high voltage battery as a power source and a minimum power consumption amount (construed as Paux and or Pauxmin paras 54,55) of the electronic components required by a vehicle system; and 
a driving controller configured to variably control power applied to the electronic components and power applied to a drive motor of the vehicle upon determining the driver's intention to accelerate the vehicle (paras 89-96, especially 96,144-152 and figs 1-11 especially fig 2, at least all figs and paras).
2. The system of claim 1, wherein the driving controller is configured to variably control the power applied to the electronic components and the power applied to the drive motor of the vehicle when the available power amount is greater than a minimum power amount capable of affecting driving force of the vehicle (figs 2-9, paras 97-118 teach powering the drive motor and auxiliary electric loads with battery charge protection).  
7. The system of claim 1, wherein the driving controller is configured to apply power corresponding to the minimum power consumption (Paux_min para 55) amount to the electronic components upon determining the driver's intention to accelerate the vehicle (steps 410 510 figs 8-9 with battery charge protection during transient acceleration).  
13. The system of claim 1, wherein the available power amount calculator is configured to calculate the minimum power consumption amount (Pauxmin) of the electronic components based on a difference between a set value (0) and a current value (Paux) of a parameter for controlling the electronic components (note para 55 states Pauxmin >= 0, therefore always positive or difference between set value of zero and Paux,Pauxmin and 0).

In Re 14,15, the method of claims 14,15 rejected over in re 1,2 as taught by Xu as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6,8-12,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al US 2006/0021809 in view of Martin et al US 2015/0066265.
In Re 3, Xu teaches the driving controller is configured to distribute the available power amount to the drive motor to increase a torque of the drive motor when a sum of a current torque of the drive motor (T’gen para 96), a torque generated by applying the available power amount to the drive motor (delta Tgen para 969), and a torque of an engine (Teng paras 68,91) is greater than the driver's requested torque (T*gen paras 98-100)(paras 94-96 teach the summation of torques and paras 98-118 teach the power distribution strategy between engine and motor and generator wherein when requested driver power is sufficiently met by available power to motor the motor is driven without engine).  
Xu does not teach however Martin teaches maximum engine torque (paras 44-45). Martin further teaches improving balance between fuel economy and operator acceleration demand (paras 44-45)(at least all paras and figs).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Xu’s engine torque with Martin’s adjusted maximum engine torque to improve balance between fuel economy and operator acceleration demand.
In Re 4, Xu as modified by Martin, Xu further teaches the maximum torque of the engine is the maximum torque of the engine at a time of partial-load control of the engine defined in advance based on an RPM of the engine (Martin paras 44-45, see fig 3 steps 310-314 note 302 input to 310-314).  
In Re 5, Xu as modified by Martin further teaches, the driving controller is configured to apply a portion of the available power amount to the drive motor so that the drive motor generates a torque corresponding to a value acquired by subtracting the maximum torque of the engine from the driver's requested torque (Xu paras 88-118 as modified with Martins engine max torque); and the driving controller is configured to apply a remaining portion of the available power amount to a hybrid starter generator (para 100).  
6. The system of claim 2, wherein the driving controller is configured to distribute the available power amount to the drive motor to increase a torque of the drive motor and to satisfy the driver's requested torque through full-load control of an engine when a sum of a current torque of the drive motor, a torque generated by applying the available power amount to the drive motor, and a maximum torque of an engine is less than the driver's requested torque (Xu paras 88-118 as modified with Martins engine max torque, especially para 100).  
In Re 8, Xu teaches the driver's requested torque determiner is configured to determine the driver's intention to accelerate the vehicle, see in re 1 over Xu as described above.
Xu does not teach although Martin teaches based on an absolute value of or a change in an extent of operation of an accelerator pedal by a driver (paras 26,31).  Martin further teaches accelerator pedal operation is indicative of transient operating conditions (para 31). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Martin’s pedal control to Xu’s system to indicate transient operation.
In Re 9, Xu as modified by Martin teaches the driver's requested torque determiner is configured to determine the driver's intention to accelerate the vehicle when the extent of operation of the accelerator pedal is equal to or greater than a predetermined limit value or the change in the extent of operation of the accelerator pedal per hour (see 35 USC 112b rejection above) is equal to or greater than a predetermined limit change value (Martin paras 26-32).  
In Re 10, Xu as modified by Martin teaches, wherein the driver's requested torque determiner is configured to finally determine the driver's requested torque in consideration of a corrected torque calculated from a driving torque determined based on an open value of an accelerator pedal sensor (Martin paras 26-32) and a speed of the vehicle (Xu fig 11) based on an environment of a driving road (inherently any road or offroad surface traveled upon).  
In Re 11, Xu as modified by Martin teaches, wherein the driver's requested torque determiner is configured to determine a release of the driver's intention to accelerate (steady state as taught by both Xu and Martin) the vehicle when an extent of operation of an accelerator pedal is less than a predetermined limit value or a change in the extent of operation of the accelerator pedal per hour (see 35 USC 112b rejection above) is less than a predetermined limit change value (Xu teaches determining transient and steady states based on driver intentions.  Martin teaches determining transient and steady states based on driver intentions as determined from an accelerator pedal paras 26-32).   
In Re 12, Xu as modified by Martin teaches the driving controller is configured to apply power corresponding to the existing power consumption amount of the electronic components to the electronic components upon determining the release of the driver's intention to accelerate the vehicle (se in re 1,11,12 as taught by Xu and as modified by Martin as described above).  

In Re 16-20, the method of claims 16-20 rejected over in re 3-6,11,12 as taught by Xu as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747